per curiam :
Mediante la presente solicitud el recurrente Partido Nuevo Progresista impugna el dictamen del Tribunal Electoral de fecha 27 de octubre de 1976 en que resuelve extender el término para radicar los sobres con los votos por *289adelantado hasta el 29 de octubre de 1976, a las doce de la noche. En apoyo de su posición argumenta que la extensión del término es contraria a lo dispuesto en el Art. 7-022 del Código Electoral,(1) a la Regla 5.4.6(g) del Reglamento para las Elecciones Generales de 1976, e inadecuada para la solución del problema.
Ante el mandato constitucional consagrado en la See. 2 de la Carta de Derechos de la Constitución del Estado Libre Asociado de que las “. . . leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal igual, directo y secreto. . . .”, y el imperativo de las circunstancias consignadas en la Resolución que nos ocupa, (2) el término *290señalado en el Art. 7-022 del Código Electoral y lo dispuesto al respecto en dicho Eeglamento, deben considerarse como directivos y no mandatories. De otro modo se anularía el ejer-cicio de un elector a votar en las circunstancias que rodean esta controversia.(3) Compárese State v. Felker, 336 S.W. 419, 421-422 (1960).
En virtud de lo expuesto, resolvemos que la Resolución impugnada es razonable y valida.(4) Se dictará la correspon-diente Sentencia.

 Reza así:
“Artículo 7-022 — Validez del voto — Se considerarán válidamente emi-tidos únicamente aquellos votos que sean recibidos por el Tribunal Electoral no más tarde de los cinco días anteriores a la fecha señalada para las elecciones.”


 Dispone:
“Por Cuanto: Se ha comprobado que muchos electores elegibles no han podido ejercer el derecho al voto por adelantado porque el movimiento de las papeletas ha encontrado escollos en los trámites administrativos y postales;
Por Cuanto: El voto adelantado persigue el propósito de dispensar a los policías, guardias penales, médicos, enfermeras y otras personas que prestan servicios de naturaleza continua de la obligación de acudir a los colegios el 2 de noviembre de 1976 para que presten los servicios de vigi-lancia, custodia, salud y otros necesarios para la pureza del propio proceso electoral y el bienestar general del país;
Por Cuanto: La fecha límite establecida por el Código Electoral para el recibo de los votos por adelantado tiene el propósito básico de fa-cilitar la preparación de la lista suplementaria de las personas a quienes se les remitieron papeletas para votar por adelantado de suerte que en los colegios se sepa quienes son inelegibles para votar el 2 de noviembre de 1976;
Por Cuanto: La fecha límite tiene como propósito subsidiario, pero no por ello descartable, mantener a los partidos políticos enterados de los nombres de las personas que han votado por adelantado:
Por Cuanto: El Secretario del Tribunal informa que la extensión de la fecha límite no plantea problema alguno de información para los partidos;
Por Cuanto: La disyuntiva está entre mantener la fecha límite o extender el término para asegurar la plenitud de la expresión electoral;
*290Por Tanto: Se resuelve extender, como se extiende, el término para radicar los sobres con los votos por adelantado hasta el 29 de octubre de 1976, a las doce de la noche.”


La intención clara del Código es lograr “. . . la participación más amplia posible de los ciudadanos con derecho a intervenir en el proceso electoral.” Art. 1-001.


 Como consecuencia de la ampliación del término, la Resolución de 23 de octubre de 1976 que resuelve considerar como votos válidos y opor-tunamente emitidos, aquellos cuyos sobres reflejasen que fueron depositados en el correo en o antes del 27 de octubre de 1976, a las doce de la noche, debe estimarse extendida por igual período.